Title: From Thomas Jefferson to Thomas Paine, 14 October 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Cowes Oct. 14. 1789.

In a letter I received from you at Paris, you desired me to drop you a line from the port of my embarcation. The present is merely in compliance with that wish: for having been already 19. days from Paris, detained by contrary winds, I have no news but what is given under that name in the English papers. You know how much of these I believe. So far I collect from them that the king, queen, and national assembly are removed to Paris. The mobs and murders under which they dress this fact are like the rags in which religion robes the true god.—I shall be anxious to hear that you have made something solid from your excellent model of the bridge. I think you and I calculate alike on these occasions—that a bird in hand is worth two in the bush. I will with pleasure call on your friends in America, and with greater pleasure talk over with them the ultimate success which I hope will attend your invention. I take for granted I shall find you in Europe in April, and therefore bid you a short adieu, with assurance of the sincere esteem & respect with which I am Dr. Sir your affectionate friend & servt.,

Th: Jefferson

